MOUTON, J.
There is no note of evidence in' this record, and which is not certified by the clerk.
It does not appear that these irregularities are imputable to appellant.
The record being incomplete it is ordered that it be, without delay, returned by the clerk of this court to the clerk of the district court of the parish of Pointe Coupee who is hereby directed to complete the record by -inserting therein the testimony or evidence produced in the case, documentary or otherwise, and that within thirty days from the reception of this order that said clerk return the record when so completed to the clerk of this court at Baton Rouge, Louisiana, and that the record be certified by the clerk of the district court of Pointe Coupee as directed and required by law.